Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 3, 2002, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A trial court is not precluded from using hypothetical examples in its jury instructions to assist the jury in understanding the applicable law (see People v Johnson, 255 AD2d 337 [1998]; People v Wise, 204 AD2d 133, 134-135 [1994]). However, the hypotheticals must be fair and balanced, must not indicate to the jury that the trial court has an opinion as to the defendant’s guilt or innocence, and must not present factual patterns that are strikingly similar to the defendant’s case (see People v Hommel, 41 NY2d 427 [1977]; People v Johnson, supra; People v Calix, 236 AD2d 550 [1997]). Contrary to the defendant’s contention, the hypothetical example used by the trial court in this case was proper.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.